Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 1st day of July, 2015 (the “Effective Date”), by and between
AudioEye, Inc., a Delaware corporation with an address at 5210 E. Williams
Circle, Suite 500, Tucson, Arizona 85711 (the “Company”), and Carr Bettis, a
natural person (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive desires to be employed by the Company as its Executive
Chairman/Chairman of the Board (the “Position”) and the Company wishes to employ
Executive in such capacity;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1.                                      Employment and Duties.  Company hereby
employs Executive as Executive Chairman/Chairman of the Board of the Company. 
Subject at all times to the direction of the Board of Directors of the Company
(the “Board”), Executive shall have direct responsibility, working in
conjunction with the Officers of the Company, over operations, sales and
marketing, financial accounting and SEC reporting, operational budgeting, sales
costing analysis, billing, and auditor interfacing.  Executive will also perform
other services and duties as the Board of Directors shall determine.  Employer
agrees that as long as Executive is employed by the Company, Company will use
its best efforts to cause Executive to be elected as a Director of the Company.

 

Executive shall confer with the Directors, and other Officers of the Company,
regarding ideas and proposals with respect to the overall technological
direction of the Company.

 

Responsibilities:

 

·                                          Oversee the preparation of short and
long term operation plans for sales, marketing and quality control;

 

·                                          Establish and maintain appropriate
systems for measuring necessary aspects of operational management and
development;

 

·                                          Monitor, measure and report on
operational issues, opportunities and development plans, and achievements within
agreed formats and timescales;

 

·                                          Manage and develop direct reporting
staff;

 

--------------------------------------------------------------------------------


 

·                                          Oversee the management and control of
departmental expenditures within agreed budgets;

 

·                                          Liaise with functional/departmental
managers to understand all necessary aspects and needs of operational
development;

 

·                                          Maintain awareness and knowledge of
contemporary operational development theory and methods and provide suitable
interpretation to the Board, managers and staff within the Company;

 

·                                          Contribute to the evaluation and
development of operational strategy and performance in cooperation with the
executive team;

 

·                                          Oversee the management of financial
accounting and SEC reporting; and

 

·                                          Oversee the management of all legal
aspects of the Company in working with both in-house and outside legal counsel.

 

Except as set forth below, Executive shall devote all of his time, attention,
and energies to the business of the Company.  Provided that none of the
additional activities materially interfere with the performance of the duties
and responsibilities of Executive, nothing in this Section 1 shall prohibit
Executive from (a) serving as a director or trustee of any charitable or
educational organization or (b) engaging in additional activities in connection
with personal investments, investments held by investment vehicles of his family
trust, part time board or operational responsibilities associated with companies
in which he has a controlling or minority interest, and community affairs;
provided that such activities are not inconsistent with Executive’s duties under
this Agreement and do not violate the terms of Section 12.

 

2.                                      Term.  The term of this Agreement shall
commence on the Effective Date and shall continue for a period of one (1) year
subject to extension upon mutual agreement of the Company and Executive. 
“Employment Period” shall mean the initial one (1) year term plus extension
periods, if any.

 

3.                                      Place of Employment.  Executive’s job
site shall be in Phoenix, Arizona metropolitan area (the “Job Site”).  The
parties acknowledge, however, that Executive may be required to travel in
connection with the performance of his duties hereunder.

 

4.                                      Base Salary.  For all services to be
rendered by Executive pursuant to this Agreement:

 

(a)                                 The Company agrees to pay Executive
commencing July 1, 2015 a base salary (the “Base Salary”) at an annual rate of
$175,000 during the Employment Period.

 

(b)                                 The Base Salary shall be paid in quarterly
installments promptly following the end of each calendar quarter.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The Base Salary shall be payable in the
form of stock options (the “Option Awards”) issued under any of the Company’s
currently-adopted incentive compensation plans (or any successor or replacement
plans adopted by the Board and approved by the stockholders of the Company) (the
“Plans”), up to a maximum of stock options to purchase up to 500,000 shares of
the Company’s common stock in any calendar year (the “Calendar Year Maximum”),
as the Compensation Committee of the Board (the “Compensation Committee”)(or the
Board, if there is no Compensation Committee) may from time to time determine. 
Option Awards shall be subject to the applicable Plan terms and conditions;
provided, however, that Option Awards shall be subject to any additional terms
and conditions as are provided herein or in any award agreement, which shall
supersede any conflicting provisions governing Option Awards provided under the
Plans.

 

(d)                                 The number of Option Awards to be issued for
each quarterly period will be determined by means of a Black Scholes valuation
whereby the number of Option Awards issued would have a value at the time of
issuance equal to the dollar value of Executive’s Base Salary for each calendar
quarter.

 

(e)                                  The Option Awards will have an exercise
price equal to the fair market value of the Company’s common stock at the time
of issuance.

 

(f)                                   In the event the Calendar Year Maximum is
reached in any calendar year, any excess Base Salary payable for such calendar
year shall be payable in the form of warrants to purchase shares of the
Company’s common stock (the “Warrant Awards”) on terms substantially similar to
those of the Option Awards; provided, however, that the Warrant Awards will not
be issued pursuant to, or be subject to, the Plans.

 

5.                                      Bonuses.  During the Employment Period,
the Board or the Compensation Committee, in their sole discretion, may grant to
Executive additional bonus or bonuses.

 

6.                                      Equity Awards; Trading of Company Stock.

 

(a)                                 Executive shall be eligible for such
additional grants of awards under the Plans as the Compensation Committee (or
the Board, if there is no Compensation Committee) may from time to time
determine (the “Share Awards”).  Share Awards shall be subject to the applicable
Plan terms and conditions; provided, however, that Share Awards shall be subject
to any additional terms and conditions as are provided herein or in any award
agreement, which shall supersede any conflicting provisions governing Share
Awards provided under the Plan.

 

(b)                                 With respect to holdings in Company
securities, Executive may not enter into equity swaps, collars or forward sale
contracts, but may place shares into exchange funds as a hedge.

 

(c)                                  The Company may adopt a 10b5-1 trading plan
approved by the Board or the Compensation Committee.  Upon adoption of such
plan, any sale of Company shares by Executive will be subject to such plan

 

3

--------------------------------------------------------------------------------


 

7.                                      Clawback Rights.  All amounts paid to
Executive by the Company (other than Executive’s Base Salary and reimbursement
of expenses pursuant to Section 8 hereof) during the Employment Period and any
time thereafter and any and all stock-based compensation (such as options and
equity awards) granted during the Employment Period and any time thereafter
(collectively, the “Clawback Benefits”) shall be subject to “Clawback Rights” as
follows: during the period that Executive is employed by the Company and upon
the termination or expiration of Executive’s employment and for a period of
three (3) years thereafter, if any of the following events occur, Executive
agrees to repay or surrender to the Company the Clawback Benefits if a
restatement (a “Restatement”) of any financial results from which any Clawback
Benefits to Executive shall have been determined (such restatement resulting
from material non-compliance of the Company with any financial reporting
requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or requirements which were not in effect on the date the
financial statements were originally prepared), then Executive agrees to
immediately repay or surrender upon demand by the Company any Clawback Benefits
which were determined by reference to any Company financial results which were
later restated, to the extent the Clawback Benefits amounts paid exceed the
Clawback Benefits amounts that would have been paid, based on the restatement of
the Company’s financial information All Clawback Benefits amounts resulting from
such Restatements shall be retroactively adjusted by the Compensation Committee
(or the Board, if there is no Compensation Committee) to take into account the
restated results and if any excess portion of the Clawback Benefits resulting
from such restated results is not so repaid or surrendered by Executive within
ninety (90) days of the revised calculation being provided to Executive by the
Company following a publicly announced restatement, the Company shall have the
right to take any and all action to effectuate such adjustment.

 

The amount of Clawback Benefits to be repaid or surrendered to the Company shall
be determined by the Compensation Committee (or the Board, if there is no
Compensation Committee) and applicable law, rules and regulations.  All
determinations by the Compensation Committee (or the Board, if there is no
Compensation Committee) with respect to the Clawback Rights shall be final and
binding on the Company and Executive.  The parties acknowledge it is their
intention that the foregoing Clawback Rights as relates to Restatements conform
in all respects to the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (the “Dodd Frank Act”) and requires recovery of
all “incentive-based” compensation, pursuant to the provisions of the Dodd Frank
Act and any and all rules and regulations promulgated thereunder from time to
time in effect.  Accordingly, the terms and provisions of this Agreement shall
be deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.

 

Notwithstanding the foregoing, if any amounts subject to clawback have been
deferred pursuant to the terms of a nonqualified deferred compensation plan,
such amounts shall be forfeited under such plan, and such forfeiture shall be
considered a repayment or surrender of such amount for purposes hereof.

 

4

--------------------------------------------------------------------------------


 

8.                                      Expenses.  Executive shall be entitled
to prompt reimbursement by the Company for all reasonable ordinary and necessary
travel, entertainment, and other expenses incurred by Executive while employed
(in accordance with the policies and procedures established by the Company for
its senior executive officers) in the performance of his duties and
responsibilities under this Agreement; provided, that Executive shall properly
account for such expenses in accordance with Company policies and procedures.

 

9.                                      Other Benefits; Vacation.  During the
term of this Agreement, Executive shall be eligible to participate in incentive,
stock purchase, savings, retirement (401(k)), and welfare benefit plans,
including, without limitation, health, medical, dental, vision, life (including
accidental death and dismemberment) and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company’s managerial or salaried executive employees.  Executive does not
at this time intend to participate in the Company’s health-related Benefit
Plans. During the term of this Agreement, Executive shall be entitled to accrue,
on a pro rata basis, fifteen (15) paid vacation days per year, which if not
taken will accrue and be carried forward. Vacation shall be taken at such times
as are mutually convenient to Executive and the Company and no more than ten
(10) consecutive days shall be taken at any one time without the advance
approval of the Board.

 

10.                               Termination of Employment.

 

(a)                                 Death.  If Executive dies during the
Employment Period, this Agreement and Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
to Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
to Executive’s heirs, administrators or executors any earned but unpaid Base
Salary, reimbursement of any and all reasonable expenses paid or incurred by
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy.  The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.

 

(b)                                 Disability.  In the event that, during the
term of this Agreement Executive shall be prevented from performing his duties
and responsibilities hereunder to the full extent required by the Company by
reason of Disability (as defined below), this Agreement and Executive’s
employment with the Company shall automatically terminate and the Company shall
have no further obligations or liability to Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay Executive or his heirs,
administrators or executors any earned but unpaid Base Salary, reimbursement of
any and all reasonable expenses paid or incurred by Executive in connection with
and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date and any accrued but
unused vacation time through the termination date in accordance with Company
policy. The Company shall deduct, from all

 

5

--------------------------------------------------------------------------------


 

payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions through the last date of Executive’s
employment with the Company. For purposes of this Agreement, “Disability” shall
mean a physical or mental disability that prevents the performance by Executive,
with or without reasonable accommodation, of his duties and responsibilities
hereunder for a period of not less than an aggregate of three (3) months during
any twelve (12) consecutive months.

 

(c)                                  At Will. At any time during the Employment
Period, either party may terminate this Agreement, and Executive’s employment
hereunder, immediately upon written notice to the other party; and upon such
termination of this Agreement, the Company shall have no further obligations or
liability to Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay Executive
any earned but unpaid Base Salary, reimbursement of any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date, and any accrued but unused vacation time through
the termination date in accordance with Company policy.  The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions..

 

11.                               Confidential Information.

 

(a)                                 Disclosure of Confidential Information.
Executive recognizes, acknowledges and agrees that he has had and will continue
to have access to secret and confidential information regarding the Company, its
subsidiaries and their respective businesses (“Confidential Information”),
including but not limited to, its products, methods, formulas, software code,
patents, sources of supply, customer dealings, data, know-how, trade secrets and
business plans, provided such information is not in or does not hereafter become
part of the public domain, or become known to others through no fault of
Executive.  Executive acknowledges that such information is of great value to
the Company, is the sole property of the Company, and has been and will be
acquired by him in confidence.  In consideration of the obligations undertaken
by the Company herein, Executive will not, at any time, during or after his
employment hereunder, reveal, divulge or make known to any person, any
information acquired by Executive during the course of his employment, which is
treated as confidential by the Company, and not otherwise in the public domain.
The provisions of this Section 11 shall survive the termination of Executive’s
employment hereunder for a period of three (3) years. Information will not be
deemed to be Confidential Information if: (i) the information was in Executive’s
possession or within Executive’s knowledge before the Company disclosed it to
Executive; (ii) the information was or became generally known to those who could
take economic advantage of it; (iii) Executive obtained the information from a
third party that was not known by Executive to be bound by a confidentiality
agreement or other obligation of confidentiality to the Company or any other
party with respect to such information; or (iv) Executive is required to
disclose the information pursuant to legal process (e.g. a subpoena), provided
that Executive notifies the Company promptly upon receiving or becoming aware of
such legal process.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Executive affirms that he will not rely upon
the protected trade secrets or confidential or proprietary information of any
prior employer(s) in providing services to the Company or its subsidiaries.

 

(c)                                  In the event that Executive’s employment
with the Company terminates for any reason, Executive shall deliver forthwith to
the Company any and all originals and copies, including those in electronic or
digital formats, of Confidential Information; provided, however, Executive shall
be entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses,
(iii) information that he reasonably believes may be needed for tax purposes and
(iv) copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.

 

12.                               Non-Competition and Non-Solicitation.

 

(a)                                 Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on Executive. Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients
primarily in and throughout the United States (the “Territory”) (to the extent
the Company comes to operate, either directly or through the engagement of a
distributor or joint or co-venturer, or sell a significant amount of its
products and services to customers located, in areas other than the United
States during the term of the Employment Period, the definition of Territory
shall be automatically expanded to cover such other areas), and that the
Territory, scope of prohibited competition, and time duration set forth in the
non-competition restrictions set forth below are reasonable and necessary to
maintain the value of the Confidential Information of, and to protect the
goodwill and other legitimate business interests of, the Company, its affiliates
and/or its clients or customers.  The provisions of this Section 12 shall
survive the termination of Executive’s employment hereunder.

 

(b)                                 Executive hereby agrees and covenants that
he shall not without the prior written consent of the Company, directly or
indirectly, in any capacity whatsoever, including, without limitation, as an
employee, employer, consultant, principal, partner, shareholder, officer,
director or any other individual or representative capacity (other than (i) as a
holder of less than ten (10%) percent of the outstanding securities of a Company
whose shares are traded on any national securities exchange or (ii) as a limited
partner, passive minority interest holder in a venture capital fund, private
equity fund or similar investment entity which holds or may hold an equity or
debt position in portfolio companies that are competitive with the Company;
provided however, that Executive shall be precluded from serving as an operating
partner, general partner, manager or governing board designee with respect to
such portfolio companies), or whether on Executive’s own behalf or on behalf of
any other person or entity or otherwise howsoever, during the Employment Period
and the Separation Period and thereafter to the extent described below, within
the Territory:

 

7

--------------------------------------------------------------------------------


 

(i)                                     Engage, own, manage, operate, control,
be employed by, consult for, participate in, or be connected in any manner with
the ownership, management, operation or control of any business in competition
with the business of the Company;

 

(ii)                                  Recruit, solicit or hire, or attempt to
recruit, solicit or hire, any employee, or independent contractor of the Company
to leave the employment (or independent contractor relationship) thereof,
whether or not any such employee or independent contractor is party to an
employment agreement, for the purpose of competing with the business of the
Company;

 

(iii)                               Attempt in any manner to solicit or accept
from any customer of the Company, with whom Executive had significant contact
during Executive’s employment by the Company (whether under this Agreement or
otherwise), business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or might do with the Company, or if any such
customer elects to move its business to a person other than the Company, provide
any services of the kind or competitive with the business of the Company for
such customer, or have any discussions regarding any such service with such
customer, on behalf of such other person; or

 

(iv)                              Interfere with any relationship, contractual
or otherwise, between the Company and any other party, including, without
limitation, any supplier, distributor, co-venturer or joint venturer of the
Company, for the purpose of soliciting such other party to discontinue or reduce
its business with the Company.

 

With respect to the activities described in Paragraphs (1), (2), (3) and
(4) above, the restrictions of this Section 12(b) shall continue during the
Employment Period and until one (1) year following the termination of this
Agreement or of Executive’s employment with the Company (including upon
expiration of this Agreement), whichever occurs later; provided, however, that
if this Agreement or Executive’s employment is terminated by Executive for Good
Reason or by the Company without Cause, then the restrictions of this
Section 12(b) shall terminate concurrently with the termination and shall be of
no further effect.  In the event that any provision of this Section 12 is
determined by a court to be unenforceable, such provision shall not render the
entire Section unenforceable but, to the extent possible, shall be appropriately
adjusted to render such provision enforceable.

 

13.                               Inventions.  All systems, inventions,
discoveries, apparatus, techniques, methods, know-how, formulae or improvements
made, developed or conceived by Executive during Executive’s employment by the
Company that (i) are directly relevant to the Company’s business as then
constituted, (ii) are developed as a part of the tasks and assignments that are
the duties and responsibilities of Executive, and (iii) were created using
substantially the Company’s resources, such as time, materials and space, shall
be and continue to remain the Company’s exclusive property, without any added
compensation or any reimbursement for expenses to Executive, and upon the
conception of any and every such invention, process, discovery or improvement
and without waiting to perfect or complete it, Executive promises and agrees
that Executive will immediately disclose it to the Company and to no one else
and thenceforth will

 

8

--------------------------------------------------------------------------------


 

treat it as the property and secret of the Company. Executive will also execute
any instruments requested from time to time by the Company to vest in it
complete title and ownership to such invention, discovery or improvement and
will, at the request of the Company, do such acts and execute such instruments
as the Company may require, but at the Company’s expense to obtain patents,
trademarks or copyrights in the United States and foreign countries, for such
invention, discovery or improvement and for the purpose of vesting title thereto
in the Company, all without any reimbursement for expenses (except as provided
in Section 8 or otherwise) and without any additional compensation of any kind
to Executive.

 

14.                               Section 409A.

 

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under
Section 409A.

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which the
expense was incurred.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that are subject to Section 409A upon or following a termination of
employment unless such termination constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement references to a “termination,” “termination of employment” or
like terms shall mean Separation from Service.

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each
other payment is intended to be a payment upon an involuntary termination from
service and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii),
et. seq., to the maximum extent permitted by that regulation, with any amount
that is not exempt from Code Section 409A being subject to Code Section 409A.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.

 

For purposes of this Agreement, “Section 409A Limit” will mean a sum equal
(x) to the amounts payable prior to March 15 following the year in which
Executive terminates plus (y) the lesser of two (2) times: (i) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during the Company’s taxable year preceding the Company’s taxable year of
Executive’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.

 

15.                               Miscellaneous.

 

(a)                                 Executive acknowledges that the services to
be rendered by him under the provisions of this Agreement are of a special,
unique and extraordinary character and that it would be difficult or impossible
to replace such services.  Furthermore, the parties acknowledge that monetary
damages alone would not be an adequate remedy for any breach by Executive of
Section 11 or Section 12 of this Agreement. Accordingly, Executive agrees that
any breach by Executive of Section 11 or Section 12 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach. The
parties understand and intend that each restriction agreed to by Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks

 

10

--------------------------------------------------------------------------------


 

enforcement thereof, such restriction shall be limited to the extent permitted
by law. The remedy of injunctive relief herein set forth shall be in addition
to, and not in lieu of, any other rights or remedies that the Company may have
at law or in equity.

 

(b)                                 Neither Executive nor the Company may assign
or delegate any of their rights or duties under this Agreement without the
express written consent of the other; provided, however, that the Company shall
have the right to delegate its obligation of payment of all sums due to
Executive hereunder, provided that such delegation shall not relieve the Company
of any of its obligations hereunder.

 

(c)                                  During the term of this Agreement, the
Company (i) shall indemnify and hold harmless Executive and his heirs and
representatives as, and to the extent, provided in the Company’s bylaws and
(ii) shall cover Executive under the Company’s directors’ and officers’
liability insurance on the same basis as it covers other senior executive
officers and directors of the Company.

 

(d)                                 This Agreement constitutes and embodies the
full and complete understanding and agreement of the parties with respect to
Executive’s employment by the Company, supersedes all prior understandings and
agreements, whether oral or written, between Executive and the Company, and
shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged (it being understood that, pursuant to
Section 4, Option Awards and Warrant Awards shall govern with respect to the
subject matter thereof and pursuant to Section 6, Share Awards shall govern with
respect to the subject matter thereof). The invalidity or partial invalidity of
one or more provisions of this Agreement shall not invalidate any other
provision of this Agreement. No waiver by either party of any provision or
condition to be performed shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.

 

(e)                                  This Agreement shall inure to the benefit
of, be binding upon and enforceable against, the parties hereto and their
respective successors, heirs, beneficiaries and permitted assigns.

 

(f)                                   The headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(g)                                  All notices, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered, sent by
registered or certified mail, return receipt requested, postage prepaid, or by
reputable national overnight delivery service (e.g. Federal Express) for
overnight delivery to the Company at its principal executive office or to
Executive at his address of record in the Company’s records, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.

 

11

--------------------------------------------------------------------------------


 

(h)                                 This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Arizona without
reference to principles of conflicts of laws and each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and state
courts located in the County of Pima, State of Arizona.

 

(i)                                     This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one of the same instrument.
The parties hereto have executed this Agreement as of the date set forth above.

 

(j)                                    Executive represents and warrants to the
Company that he has the full power and authority to enter into this Agreement
and to perform his obligations hereunder and that the execution and delivery of
this Agreement and the performance of his obligations hereunder will not
conflict with any agreement to which Executive is a party.

 

(k)                                 The Company represents and warrants to
Executive that it has the full power and authority to enter into this Agreement
and to perform its obligations hereunder and that the execution and delivery of
this Agreement and the performance of its obligations hereunder will not
conflict with any agreement to which the Company is a party.

 

[Remainder of page intentionally left blank; signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

 

 

THE COMPANY:

 

 

 

AUDIOEYE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Carr Bettis

 

13

--------------------------------------------------------------------------------